                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


FOUAD ALI,

                    Plaintiff,
                                                   Case No. 19-cv-971-pp
      v.

QURE MEDICAL,

                    Defendant.


     ORDER DENYING PLAINTIFF’S REQUEST TO APPOINT COUNSEL
    (DKT. NO. 19) AND GRANTING DEFENDANT’S MOTION TO DISMISS
                           (DKT. NO. 20)


      The plaintiff is representing himself. On July 8, 2019, he filed a

complaint suing the defendant, “Qure Medical,” for discrimination and

harassment by various supervisors and employees. Dkt. No. 1. Before the court

had the opportunity to screen the complaint, the defendant filed a motion to

dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Dkt. No. 5. The court gave the plaintiff a deadline of August 28, 2019

to either respond to the defendant’s motion to dismiss or file an amended

complaint addressing the issues the defendant raised. Dkt. No. 9. A few days

later, the plaintiff asked for another month to have his lawyer look over his file.

Dkt. No. 11. The court granted that request, extending the deadline for the

plaintiff to respond to September 30, 2019. Dkt. No. 12. On August 20, 2019,

however, the court received a letter from the plaintiff, explaining that he was

using Google Translate to translate his filings into English, that he believed

                                         1

           Case 2:19-cv-00971-PP Filed 07/13/20 Page 1 of 13 Document 22
he’d been subject to “Racial Discrimination And Pressure At Work” and that he

wanted the court to order the defendant to produce his employment record and

various other documents. Dkt. No. 13. He also said he believed he had a right

to “knock all the doors,” and would be contacting Human Rights Watch, the

news, the mayor of Milwaukee and the senator of Wisconsin. Id. at 3. On

September 26, 2019, the plaintiff filed a response to the defendant’s motion to

dismiss, which asked the court to appoint him a lawyer. Dkt. No. 17.

      On October 8, 2019, the court granted the motion to dismiss and denied

the plaintiff’s outstanding requests. Dkt. No. 18. The court explained that in

this district, before the court will consider appointing a lawyer, the plaintiff

must demonstrate that he made a reasonable effort to hire an attorney on his

own; he must contact three lawyers and provide the court with their names,

addresses, the date and method of communication and the attorneys’

responses. Id. at 6. The court explained that if the plaintiff provided that

information, the court then would determine “whether the difficulty of the

case—factually and legally—exceeds the particular plaintiff’s capacity as a

layperson to coherently present it.” Id. at 6–7 (quoting Navejar v. Iyola, 718

F.3d 692, 696 (7th Cir. 2013)). The court explained that it could not grant the

plaintiff’s request for a lawyer because he did not provide the court with any

names or letters from lawyers saying they wouldn’t represent him. Id. at 7. The

court also explained that it would not have granted his request even if he had

presented evidence that he had tried to retain a lawyer, because he hadn’t




                                         2

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 2 of 13 Document 22
given the court enough information to figure out what whether he had stated a

claim. Id.

      The court also denied the plaintiff’s request for documents from the

defendant, because the proper stage of the case for collecting documents had

not yet arrived. Id. at 8. The court explained that in cases where the plaintiff

doesn’t have a lawyer and the court doesn’t appoint one, the first step is for the

court to review the plaintiff’s complaint and decide whether the plaintiff “states

a claim” for which a federal court can grant relief. Id. at 8. In other words, the

court reads the document to decide if the plaintiff gave enough specific details

that, if true, show that some unlawful conduct occurred. Id. Only after the

court reviews the complaint and allows the plaintiff to proceed on particular

claims may the parties engage in “discovery,” which is the legal term for the

process of getting documents, statements, records, and any other evidence

from the opposing party. Id. at 8–9. Because the court hadn’t yet reviewed the

complaint, the court denied the plaintiff’s request. Id. at 9.

      Finally, the court granted defendant’s the motion to dismiss the

complaint. The court explained that the complaint did not give the defendant or

this court enough information to determine whether the plaintiff had stated a

claim. Id. at 9. The court observed that (1) the plaintiff didn’t clearly state

whether he worked for Qure Medical; (2) he didn’t say when he worked there or

what his job was; (3) he alleged racism but didn’t identify his race; (4) he

alleged discrimination on the basis of his religion (Islam), but didn’t explain

why he believed that any bad acts were linked to discrimination based on

                                          3

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 3 of 13 Document 22
religion; (5) he alleged disability discrimination, but didn’t specify his disability;

(6) he didn’t provide any dates or otherwise specify when any of the alleged

events happened; and (7) he didn’t allege any conduct that was, standing

alone, illegal. Id. at 9–10. The court instructed the plaintiff to file an amended

complaint and provide the missing information. Id. at 10. The court further

instructed him to explain the who, what, when, where, and how of his claim:

what happened? On what dates did it occur? Where did it occur? How did it

occur? The court provided the plaintiff with the district’s form complaint to

help him correct the problems. Id. at 10–11.

      On October 18, 2019, the plaintiff filed an amended complaint. Dkt. No.

19. The plaintiff did not use the court’s form. This complaint addressed some of

the court’s prior concerns but not others, and raised a few new ones, as the

court will explain below. The complaint also again asked the court to appoint

the plaintiff a lawyer. Id. at 3–5. He stated that he had spoken to the law firm

Hawkes Quindel, which had rejected his case. Id. He wrote that he called other

lawyers, but he did not provide their names or addresses. Id.

      A week later, the defendant filed another motion to dismiss for failure to

state a claim. Dkt. No. 20. The defendant’s one-paragraph motion argued that

the plaintiff failed to address some of the court’s concerns, including his failure

to allege that the alleged adverse actions and harassment were attributable to

his religion, “color,” or “sex” (the court assumes the defendant meant religion,

race or disability). Id. The defendant urged the court to dismiss with prejudice

for failure to state a claim. Id.

                                          4

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 4 of 13 Document 22
      Almost two weeks later, on November 7, 2019, the court received another

letter from the plaintiff. Dkt. No. 21. The letter explained that the plaintiff

believed his “life is in greater danger now than in the past” because of

“constant harassment and threats, They Try kidnapping Me Twice And More

Incident During more than three years.” Dkt. No. 21 at 1. He said that he “tried

over and over and filed a lot of complaints for help, but to no avail.” Id. The

plaintiff indicated that he is “sure” that Qure Medical was involved with some

of the incidents against him, although he doesn’t specify which incidents or

how Qure Medical may be involved. Id. He stated that he attached a “report

from the police” about an incident from September 24, 2019. Id. The “report”

appears to be the plaintiff’s own hand-written notes of the encounter rather

than an actual police incident report. Dkt. No. 21-1. According to the note, the

plaintiff was driving three passengers when several assailants opened his car

doors, pepper-sprayed him and threatened him and the passengers with a

knife and a gun. Id. at 1–2. The notes go on to say that the plaintiff found a

police officer who grabbed his wrist while the passengers “told him I’m the

driver and he knows the other’s they the one attacked us [sic].” Id. at 2. The

note ends there. The plaintiff concluded his original letter to the court by

asking the court to “expedite the formation of a specialized committee to

investigate my case as soon as possible because I am psychologically tired of

what is happening to me.” Dkt. No. 21 at 1.

      As to the letter the court received from the plaintiff after the defendant

filed the second motion to dismiss, the court cannot create a “specialized

                                          5

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 5 of 13 Document 22
committee” to investigate what happened to the plaintiff. The court’s

responsibility is to decide “cases” or “controversies” properly brought by the

parties. U.S. Const. art. III, §§1–2. The court has no power to investigate

alleged crimes or misconduct, or to create a committee to do so. If the plaintiff

believes that someone did something illegal, he should file a report with law

enforcement authorities.

      The court will deny the portion of the plaintiff’s complaint in which he

again asked the court to appoint a lawyer. The plaintiff provided the court with

the identifying information for only one of the law firms or lawyers he

contacted, even though the court told him he needed to identify at least three

lawyers. But given the plaintiff’s issues with language, the court will give him

the benefit of the doubt and assume that he contacted at least three lawyers

but could not find one to represent him. The court also believes that the

plaintiff is having a hard time understanding the litigation process and what is

required of him. But it would be fruitless for the court to appoint a lawyer for

the plaintiff, because like his first complaint, his amended complaint does not

state a claim for which this court can grant relief.

      The amended complaint did not address several of the concerns the court

identified in its October 8, 2019 order. In that order, the court noted that the

plaintiff didn’t state whether he worked for the defendant. Dkt. No. 18 at 10. In

the amended complaint, the plaintiff alleges that he “started working” for Qure

Medical at “1810 Renaissance Blvd., Sturtevant, Wi 53177.” Dkt. No. 19 at 1.

The complaint then states:

                                         6

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 6 of 13 Document 22
            During The Company ((Temps Now)) Temp to Hire, Since

            Oct/2/2017 End Dec/22/2017

            Location:-

            4909 70th Ave.

            Kenosha, Wi 53144

Id. The plaintiff alleged that “The Company ((Qure Medical)) Hired Me Since

Jan/2/2018 End Sep/2018.” Id. In the next sentence, the plaintiff states that

October 5, 2017 was, as he remembers it, his third day of work at “The

Company.” Id. The court can’t be sure given the conflicting nature of this

information, but it appears the plaintiff may be saying that he worked for the

defendant in a temporary position from October to December 2017, and then

was hired on a permanent basis in January 2018.

      The court also previously pointed out that the plaintiff didn’t explain

what he did at Qure medical. Dkt. No. 18 at 10. The amended complaint sheds

no light on that question.

      The plaintiff alleges that on October 5, 2017, his third day of work, he

felt exhausted and lost consciousness on the job. Dkt. No. 19 at 1. The plaintiff

says “they” called the ambulance for him. Id. He says that the ambulance

brought the plaintiff to the hospital, where they tested and diagnosed him with

work stress. Id. The plaintiff alleges he went back to work the next day. Id.

      The plaintiff contends that after he returned to work, he “Was Always

Complained Of Pain In My Stomach With Non Stop ((Back & Forth)).” Id. The

plaintiff says that “they” didn’t take it seriously until he went back to

                                         7

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 7 of 13 Document 22
“Emergency” in March of 2018 (the court assumes he means the emergency

room). Id. The plaintiff alleges that “they” informed him that he needed to have

his appendix removed immediately, either that night or the next morning. Id.

      The plaintiff goes on to say that after the surgery, his doctor sent him

home with a note for work to inform them that he couldn’t work for a few weeks

while he recovered. Id. The plaintiff alleges that at some unknown time, he

went back to the defendant and gave his doctor note to John Gomez, his

supervisor. Id. The plaintiff indicates that Gomez sent the plaintiff “to the

machine to work” despite the doctor’s note. Id. He says that at the end of his

shift, Gomez read the note and told the plaintiff that he wasn’t supposed to

work at all. Id. The plaintiff alleges that Gomez told him not to come back to

work the next day without a doctor’s note. Id.

      The plaintiff asserts that he brought a doctor’s note saying that he

shouldn’t work on a “machine” and instead should be given light duty. Id. The

plaintiff says that someone named “Raymond,” whose position was “Lead,” put

“too much stress” on the plaintiff. Id. He contends that Raymond asked more

and more of the plaintiff until Raymond finally told him “if you don’t want work

on this machine you have to go to home.” Id.

      Next, the plaintiff alleges the following:

            I Keep Report Every Incident Happens To Me To:-

            1-Bernie He Was A Planet Manager Before Kristy Cook For A While.

            2-Brian.

            3-Yvoncka Humphrey (( Accounting)).

                                         8

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 8 of 13 Document 22
             Every-time They Made A Promise To Stop The Harassment But

             They Lie, They Give Me Break For A Few Days And Back Again

             Harassment Me, Not Just That, Others People Started Harassing

             Me.

Id. at 2. It is not clear whether the plaintiff is asserting that he reported

harassment to these people, or whether these people were harassing him and

he reported that fact to someone else.

      The plaintiff asserts that “Raymond GirlFriend ((Joanna)),” a quality

inspector, would often reject his parts. Id. He says that Joanna once put bad

parts in his bag and that he reported her for this, but that nothing happened.

Id.

      The plaintiff claims that a few weeks later, the defendant switched

Gomez, Raymond and other employees to “the first shift” and brought in a

different supervisor, Dan Granger, to the plaintiff’s shift. Id. He says that “here

start the sufferings and pain and harassing and more and more.” Id. The

plaintiff asserts that he reported the harassment but received no help. Id. The

plaintiff indicates that he went to the EEOC, and that a “federal investigator’

named Melissa Lawent wrote down his complaints. Id.

      The plaintiff claims that every time he applied for a new position, “they”

denied him and gave it to someone else. Id. He says that on one occasion, he

applied to be the “Lead, Quality Inspector.” Id. The plaintiff doesn’t explain

what happened when he applied for this job. He indicates that on another

occasion, the company denied his application to switch from first to second

                                          9

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 9 of 13 Document 22
shift, even though the company was hiring and he explained in his application

that he wanted to spend more time with his family. Id.

      The plaintiff recounts that on a third occasion, he applied to be a quality

inspector. Id. He says that Quality Supervisor Stephanie Fallon called him to

her office for about five minutes, asked him four or five questions, then sent

him back to work. Id. The plaintiff claims that she then came down to where he

worked, found a girl she knew and asked the girl to apply for the quality

inspector job. Id. The plaintiff alleges that Fallon gave this other girl the

position. Id.

      The plaintiff asserts that a different quality inspector, Van, repeatedly

rejected the plaintiff’s parts. Id. The plaintiff alleges that he reported Van for

his behavior. Id. The plaintiff claims that Van followed him to the lunch room,

clearly angry, and threatened the plaintiff. Id. He reports that Van said, “You

Have To Stop Or You Will Killed.” Id. The plaintiff alleges that he reported Van

to Granger that same night. Id. The plaintiff then says,

                And He [Granger] Promise Me He Will Report Him Tomorrow To

                The Company But Now He's Mad And Scream At Him And He Was

                Crying And I Told Him I Feel I Have To Call The Police And

                ((Granger)) Told Me You Have The Right To Call The Police But

                Don't Forget You A Muslim.

Id. The court cannot tell who the plaintiff refers to when stating “he” and “him.”

      The plaintiff alleges that when Granger talked to the company about

what happened, “they” asked the plaintiff to wait for two weeks while “they”

                                          10

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 10 of 13 Document 22
finished their investigation. Id. After about three or four days, the plaintiff was

called into “the office.” Id. The plaintiff says that three other people were there:

Kristy Cook, plant manager; Yvoncka Humphrey, accounting; and Granger. Id.

at 2–3. The plaintiff asserts that he and Granger each shared their version of

events. Id. at 3. He says that Cook asked the plaintiff whether he wanted to

add or say anything. Id. The plaintiff says that he “Said No Thanks Because I

Know How They Treat Me They Will Never Help Me.” Id. Cook said okay, told

the plaintiff to be careful and safe and stated that they had to “work like a team

and family.” Id. The plaintiff alleges that “They Did Nothing At All, But The

Only Thing Always Get A Break For A Few Days No Harassment And Back

Again.” Id.

      The plaintiff asserts that the harassment continued until he couldn’t

take the “pain & sufferings” anymore. Id. He says he called the police for help

and protection. Id. The plaintiff claims that “he’s asking me to push myself

more and more and make parts for him.” Id. (It’s unclear who “he” is.) The

plaintiff asserts that he called the police, who reported that they would be

coming to check on him in an ambulance. Id. The plaintiff says that “they” (the

court assumes he means the ambulance personnel) told him to go home, rest,

and return the next day. Id. The plaintiff claims, however, that Granger told

“them” he no longer feels comfortable around the plaintiff. Id. The plaintiff

alleges that Granger said either the plaintiff had to leave or that Granger had to

leave. Id. The plaintiff alleges that he did as he was told and went home. Id.




                                         11

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 11 of 13 Document 22
      The plaintiff says that the next day, Humphrey called him and sent him a

letter suspending him for two weeks while they investigated. Id. The plaintiff

claims that he was later fired in September 2018. Id. He indicates that after he

was fired, Humphrey told him that he was not allowed to be on the company’s

property. Id.

      The court previously rejected the plaintiff’s disability claims because he

didn’t specify a disability. The amended complaint says that he had his

appendix out and that his supervisor made him work on a machine

immediately after returning. Dkt. No. 19 at 1. The court cannot tell if the

“disability” the plaintiff claims he suffered was the surgery for his appendix, or

whether he had some other disability. Under the Americans with Disabilities

Act, a “disability” is “a physical or mental impairment that substantially limits

one or more major life activities . . . .” 42 U.S.C. §12102(1). A temporary

disability due to having one’s appendix removed does not qualify, and the

plaintiff does not identify any other disability.

      The plaintiff’s harassment claims also fail. The plaintiff has not explained

what anyone did to “harass” him—did they make fun of him? Call him names?

Even where the plaintiff alleged specific acts that might constitute harassment,

the plaintiff’s claims still fail because he doesn’t link any of the conduct to his

race (which he still has not identified), religion or alleged disability. He alleges

that Joanna often rejected his parts and put bad parts in his bag. Dkt. No. 19

at 2. He alleges that Van threatened to kill him because the plaintiff reported

Van for rejecting parts. Id. The plaintiff doesn’t link either of these events to the

                                         12

        Case 2:19-cv-00971-PP Filed 07/13/20 Page 12 of 13 Document 22
fact that he is Muslim or to his race (whatever it is) or disability. The closest he

comes to alleging a religious discrimination is when he alleges that Dan

Granger told him “you have the right to call the police but don’t forget you a

Muslim.” Id. The plaintiff does not explain how this constituted discrimination.

      The plaintiff is very upset about some things that happened when he was

working at Qure Medical. But after two attempts, he has not explained what

anyone at Qure Medical did to violate federal law. The court will grant the

defendant’s motion to dismiss.

      The court DENIES the plaintiff’s request to appoint a lawyer. Dkt. No. 19.

      The court GRANTS the defendant’s motion to dismiss the amended

complaint. Dkt. No. 20.

      The court ORDERS that this case is DISMISSED for failure to state a

claim under Fed. R. Civ. P. 12(b)(6).

      Dated in Milwaukee, Wisconsin this 13th day of July, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                         13

       Case 2:19-cv-00971-PP Filed 07/13/20 Page 13 of 13 Document 22
